Citation Nr: 1716053	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to February 4, 2015 for carpal tunnel syndrome, right wrist.

2. Entitlement to an initial rating in excess of 10 percent prior to February 4, 2015 for carpal tunnel syndrome, left wrist.

3. Entitlement to an initial rating in excess of 20 percent from February 4, 2015 for carpal tunnel syndrome, right wrist.

4. Entitlement to an initial rating in excess of 30 percent from February 4, 2015 for carpal tunnel syndrome, left wrist.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision and a December 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The January 2010 rating decision, in pertinent part, granted service connection for bilateral carpal tunnel syndrome (CTS) and assigned a 10 percent disability rating for each wrist.  In June 2010, the Veteran filed a notice of disagreement (NOD) disputing the 10 percent rating assignment and reasonably raising a claim for a total disability rating based on individual unemployability (TDIU).  In August 2010, the Veteran completed the required VA Form 21-8940.  A December 2010 rating decision continued the 10 percent initial rating assigned for each of the Veteran's wrists and denied the Veteran's TDIU claim.  The Veteran filed an NOD as to the denial of entitlement to TDIU, and the RO addressed that issue (among others) in a September 2011 statement of the case (SOC).  The Veteran filed his Substantive Appeal (VA Form 9) in October 2011.  
In April 2014, a video conference hearing was held before the undersigned.  A transcript of the hearing is on record.  In October 2014, the Board remanded the case to the RO for additional development.

In August 2015, the RO issued a rating decision that increased the Veteran's disability rating for carpal tunnel syndrome to 20 percent for the right wrist and 30 percent for the left wrist, effective February 4, 2015.  In February 2016, the Board again remanded the case to the RO for additional development.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims.

As noted above, the Board remanded this case in February 2016 for additional development.  The February 2016 remand directed the RO to schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected carpel tunnel syndrome of the bilateral wrists with respect to his joint symptoms.  The Board also directed the RO to obtain the Veteran's Vocational Rehabilitation folder.  After receipt of the VA examination report and Vocational Rehabilitation records, the RO was to forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b).

Following the February 2016 remand, the Veteran's Vocational Rehabilitation records were added to his claims file.  The Veteran was afforded a VA examination for his service-connected CTS of the bilateral wrists with respect to his peripheral nerves condition in May 2016.  However, in a July 2016 deferred rating decision, the RO recognized that the Board remanded these issues for an examination to specifically examine the Veteran's joint symptoms, not his neurological symptoms.  As such, the Veteran was scheduled for the appropriate joints examination.  The Veteran did not show up to the newly scheduled examination, so the October 2016 supplemental statement of the case was decided on the evidence of record.  The Board notes that beginning in August 2016, several items of correspondence that were mailed to the Veteran were returned in the mail as undeliverable. Significantly, at the time of the Board's February 2016 Remand, the Veteran's address reflected a [redacted] address.  Thereafter, an August 4, 2016 letter to the Veteran reflected a [redacted] address.  This letter was returned on account of "Insufficient Address Unable to Forward."  Thereafter, in an August 22, 2016 letter to the Veteran it was noted that "[t]he above address has since been discovered."  The noted address, however, reflected the previous [redacted] address.  Subsequent documents mailed to the [redacted] address have been returned with notations of "Unable to Forward" and "Moved."  

The Board notes that ultimately it is the responsibility of the Veteran to notify VA of any changes of address or contact information.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts").  Additionally, however, "notice" means written notice sent to a claimant at his or her last address of record.  See 38 C.F.R. §  3.1 (q) (2016).  Given the above sequence of events, the Board cannot render a finding that notice of scheduling an examination was sent to the Veteran's last address of record. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to verify and update the correct address for the Veteran.  All efforts should be documented in the file. 

2.  If the Veteran's correct address is found, schedule the Veteran for a VA joints examination with an appropriate examiner to determine the current degree of severity of his service-connected carpel tunnel syndrome of the bilateral wrists with respect to his joint symptoms.  The electronic claims folder must be made available to and reviewed by the examiner.

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in the wrists on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the wrists cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(c)  The examiner is also asked to specifically indicate which findings shown on examination can be attributed to the service-connected carpel tunnel syndrome of the bilateral wrists.  If not feasible to do so, then the examiner must so indicate. 

3. If the Veteran fails to report to the rescheduled VA examination, all documents that pertain to notice of the examination that were sent to the Veteran should be associated with the Veteran's claims file.

4. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

